DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species-(a) in the reply filed on 11-30-21 is acknowledged. Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species-(b)), there being no allowable generic or linking claim. 

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities: “said” should be inserted after “each” (L3). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be
 expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: (a) film separation assembly [claim 1], (b) preheating assembly [claim 9], and (c) film pressing assembly [claim 9].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-5 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, “the roller (L4) lacks antecedent basis. The term “right” in claim 3 (Ln4), in this particular instance, is considered a relative term which renders the claim indefinite. The term “right” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, does this indicate a distance between the film separation assembly and the roller or does this represent a placement of the two or something different? Clarification is respectively requested.
Claim 2 is indefinite in that it indicates that “the cam” in line 2 is at both of the two ends of the rolling shaft. This is indefinite in that one cam cannot be located in two places at the same time. It is suggested that to overcome this rejection the claim could be amended to include that “a cam” in line 2 further includes first and second cams – as recited in the instant specification.
Claim 4, “the roller” (L6) lacks antecedent basis.
Claim 5, “the film separation wheel” (L4) lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nakamura (US 6,059,281).
Claim 1, Nakamura teaches an automatic (c1 ¶2) laminating (lamination between ink-or-toner and recording sheet S of recording system C with pinching of ink-or-toner to recording sheet S; c1 ¶1; c7 ¶2-7; pinching – c7 ¶8) machine (c1 ¶2 “apparatus”). The machine comprises:
●a supporting plate assembly including tray 8 [and auxiliary tray 8a] (and a bearing
member [i.e. fixed base plate 18] and a supporting spring [i.e. biasing spring 19]) 
supporting sheets thereon (c6 ¶7; c10 ¶1; c15 ¶2-3);
●a case including outer frame 1 (c5 ¶1);
●a limiting assembly including recording sheet double-feed preventing means 17 (i.e.
limits double-feed; c6 ¶6);
●a film separation assembly including sheet feed roller 14 (and an elastic member [i.e.
biasing spring 38 which behaves elastically in that such moves back and forth; c9
¶2]; a bracket [unit 37; c9 ¶2]; and rollers 15/16 [c9 ¶2]) separating one sheet from a stack of sheets (c6 ¶6; c15 ¶2;); and
●input roller assembly including separation roller 10 for inputting a single original O into
reading system A (c5 ¶5-7).
In Nakamura a lower end of tray 8 (tray 8 is part of the supporting plate assembly) extends into case 1 which is shown in Figure 2. The lower end of tray 8 is rotatably connected inside case 1 in that tray 8 is fixed to fixed base plate 18, which is on-and-inside case 1, and to biasing spring 19 fixed to fixed base plate 18 – the lower end of tray 8 rotatable about hinge portion 18b (c6 ¶7; c10 ¶1).
In Nakamura recording sheet double-feed preventing means 17 (which is part of the limiting assembly) is rotatably connected inside case 1 which is shown in Figures 10-11-12-13 in succession. A detailed description is provided at column 15, paragraph 4 to column 17, paragraph 2. Figure 2 shows recording sheet double-feed preventing means 17 supported inside case 1. Separation roller 10 (which is part of the input roller assembly) is rotatably connected inside case 1 which is shown in Figure 2.
In Nakamura sheet feed roller 14 (which is part of the film separation assembly) is arranged inside case 1 which is shown in Figure 2. Sheet feed roller 14 is located below separation roller 10 (which is part of the input roller assembly) which is shown in Figure 2.
In Nakamura one end of the recording sheet double-feed preventing means 17 (which is part of the limiting assembly) is rotatably connected to tray 8 (which is part of the supporting plate assembly). Specifically, recording sheet double-feed preventing means 17 is rotatably secured to lever shaft 17b and lever shaft 17b is rotatably supported to side plates of the machine (c10 ¶5) – which side plates are connect to a side plate of the machine – which side plate is connected to fixed base plate 18 – which fixed base plate 18 is connected to tray 8 (c6 ¶7; c10 ¶1; Fig2).
With respect to the film separation assembly, such is being examined under 35 USC 112, 6th paragraph. The instant specification demonstrates a structure for the film separation assembly to include film separation wheel 401 (p5 L3-4) which is a roller as shown in Figure 7; and, Nakamura demonstrates a structure for the film separation assembly to also include a roller (i.e. sheet feed roller 14; c6 ¶6; c15 ¶2). Both rollers perform the same function of rolling about an axis such that Nakamura is considered to meet this limitation of the claim.
Claim 3, in Nakamura the film separation assembly comprises film separation wheel represented by rollers 15/16 which help separate a sheet in case 1 (c9 ¶6), the elastic member represented by biasing spring 38 – the film separation wheel (i.e., rollers 15/16) located right below separation roller 10 – and the bracket represent by unit 37 wherein the bracket is arranged on case 1. The film separation wheel (i.e. rollers 15/16) are rotatably connected to the bracket (i.e. unit 38; c9 ¶2). The elastic member (i.e. biasing spring 38) is fixed below the bracket (i.e. unit 37) as shown in Figures 6A and 6A. 
Claim 6, in Nakamura the supporting plate assembly comprises a rotating supporting plate represented by tray 8 and auxiliary tray 8a, the bearing plate represented by fixed base plate 18, and the supporting spring represented by biasing spring 19 (c6 ¶7; c10 ¶1; c15 ¶2-3). A lower end of the rotating supporting plate (i.e., tray 8 and auxiliary tray 8a) extends into case 1 as shown in Figure 2. An upper end of the rotating supporting plate is rotatably connected to case 1 in that tray 8 is fixed to fixed base plate 18, which is on-and-inside case 1, and to biasing spring 19 fixed to fixed base plate 18 – the lower end of tray 8 rotatable about hinge portion 18b (c6 ¶7; c10 ¶1). The bearing plate (i.e. fixed base plate 18) is fixed on a front end of case 1 as shown in Figure 2. The supporting spring (i.e. biasing spring 19) is fixed below the rotating supporting plate as shown in Figure 2.

Allowable Subject Matter
Claim(s) 2 (and thus dependent claim 8) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2: Nakamura teaches that the input roller assembly includes separation roller 10 and Figure 2 shows a central shaft (which necessarily has two ends) for separation roller 10 where one skilled in the art would have understood that having the two end of the shaft connected to case 1 is a common connection for support of a shaft holding a roller. Nakamura does not teach that the shaft is a rolling shaft; however, shafts that rotate with its roller thereon are conventional and well-known in the art. Nakamura does not tech that the input roller assembly further includes a roller bracket and a cam -- the roller bracket fixed on a middle part of the shaft; the separation roller sleeved on the roller bracket; and the two ends of the rolling shaft respectively provided with a first and second cam, respectively, of the cam. 
Claim(s) 4 (and thus dependent claim 5) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4, the closest prior art of record to Nakamura, alone or in combination with the other prior art of record, does not teach that the limiting assembly comprises a rotating shaft, a limiting block, a driven flywheel, and a return spring; that two ends of the rotating shaft are rotatably connected to an inner side wall of case 1; that the return spring and the driven flywheel are arranged on one end of the rotating shaft connected to case 1, that the return spring is located on an outer side of the driven flywheel; and that two ends of a roller are respectively provided with the limiting block.
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims – and the objection to claim 7 overcome.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7, Nakamura teaches the rotating supporting plate represented by tray 8 and auxiliary tray 8a – which together or alone form a bottom plate supporting sheets thereon. Nakamura teaches the bottom plate is elastically connected to case 1 through the supporting spring represented by biasing spring 19. Nakamura does not teach that the rotating supporting plate includes two side baffles. Ignatjev teaches a document-holding tray in the form of a flat plate 40 which faces a machine to which the documents are to be fed (c1 L41-53). Flat plate 40 includes two side baffles – each including guide 80 having a vertical leg and a horizontal leg (c1 L59-67). The baffles are provided to accommodate side-contain documents of different widths. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Nakamura that the rotating supporting plate includes two side baffles in that Ignatjev teaches using side baffles on the sides of a feed tray for side-containment and to accommodate documents of different widths. However, the closest prior art of record to Nakamura, alone or in combination with the other prior art of record, does not teach that a front end of an outer side of each said side baffle is provided with a rotating block rotatably connected to the case.
Claim(s) 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 9, Nakamura teaches a laminating assembly inside case 1 wherein the laminating assembly includes recording cartridge 28 (c7 ¶4) containing ink-or-toner and pinching rollers including sheet discharge roller 29 and spur wheel roller 30 (c7 ¶8) where there is lamination between the ink-or-toner and recording sheet S of recording system C with pinching of ink-or-toner to recording sheet S (c7 ¶2-7) – where there is a channel formed between discharge roller 29 and spur wheel roller 30 that is a transmission channel given that a sheet is transmitted there-through. Nakamura also teaches that there may be present a preheating assembly including a thermal head (c19 ¶1 L1-10) and the pinching rollers being a film pressing assembly given that a film (i.e. sheet) is pressed when passing through the transmission channel. Also, upper and lower sides of a tail end of the transmission channel are each provided with the film pressing assembly given that roller 29 is on one side of the transmission channel and roller 30 is on the other side of the transmission channel. However, the closest prior art of record to Nakamura, alone or in combination with the other prior art of record, does not teach that upper and lower sides of a front end of the transmission channel are both respectively provided with the preheating  in that the preheating assembly includes a thermal head over the sheet. With respect to the preheating assembly and film pressing assembly -- such are examined under 35 USC 112, 6th paragraph. The instant specification demonstrates a structure for the preheating assembly and Nakamura demonstrates a structure for the preheating assembly. Both assemblies performing the same function such that Nakamura is considered to meet this limitation of the claim. The instant specification demonstrates a structure for the film pressing assembly and Nakamura demonstrates a structure for the film pressing assembly. Both assemblies performing the same function such that Nakamura is considered to meet this limitation of the claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda Gray whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745